DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 06 August 2018 has been considered with the exception of KR20100032855A, KR20100130842A, KR20120099873A, KR20130038057A and KR20130104463A because an English summary or translation of these references has not been provided.
	Claims 1-6 are pending and have been considered on the merits.

Priority
Receipt is acknowledged of a certified copy of foreign application 10-2014-0115648, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The extent of grammatical and idiomatic errors 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guilhabert-Goya et al. (US Publication No. 2014/0066302).
As discussed above in connection with the 112(b) rejection, the extent of grammatical and idiomatic errors is so great that one cannot ascertain if the claims are directed to a composition of matter or to a process.  Therefore, for the purpose of consideration of prior art the claims have been presumed to be directed to a composition of matter.  The compositions generally described by the disclosure appear to pertain to microorganisms or processed microorganisms used to enhance plant growth.  Guilhabert-Goya et al. describe a composition comprising Bacillus subtilis or Bacillus pumilus or a cell-free extract thereof which enhance soil .

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brower (US Publication No. 2007/0110725).
As discussed above in connection with the 112(b) rejection, the extent of grammatical and idiomatic errors is so great that one cannot ascertain if the claims are directed to a composition of matter or to a process.  Therefore, for the purpose of consideration of prior art the claims have been presumed to be directed to a composition of matter.  The compositions generally described by the disclosure appear to pertain to microorganisms or processed microorganisms used to enhance plant growth.  Brower describes a formulation for the suppression or control of plant pathogens (paragraph [0018]).  The formulation may comprise various microorganisms such as species of Bacillus (paragraph [0027]) and may be applied onto the plant (paragraph [0025]).  The Brower formulation is regarded as being within the scope of Claims 1-6.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aonuma (US Patent No. 6,812,022).
As discussed above in connection with the 112(b) rejection, the extent of grammatical and idiomatic errors is so great that one cannot ascertain if the claims are directed to a composition of matter or to a process.  Therefore, for the purpose of consideration of prior art the claims have been presumed to be directed to a composition of matter.  The compositions Bacillus subtilis takemi which improves soil and plant growth (abstract; column 1, lines 37-50; Examples 2 and 3 at columns 10-11) which is regarded as being within the scope of Claims 1-6.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinbergen (US Patent No. 6,471,741).
As discussed above in connection with the 112(b) rejection, the extent of grammatical and idiomatic errors is so great that one cannot ascertain if the claims are directed to a composition of matter or to a process.  Therefore, for the purpose of consideration of prior art the claims have been presumed to be directed to a composition of matter.  The compositions generally described by the disclosure appear to pertain to microorganisms or processed microorganisms used to enhance plant growth.  Reinbergen describes a composition comprising Bacillus species which improves soil and plant growth (abstract; column 1, line 60 to column 2, line 49) which is regarded as being within the scope of Claims 1-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2019/0292115 is the publication which corresponds to the present application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652